                                 UNITED STATES DISTRICT COURT

                                    DISTRICT OF CONNECTICUT

DAVON MILLER,                                          :
    Plaintiff,                                         :
                                                       :
        v.                                             :    Case No. 3:17cv362(KAD)
                                                       :
DETECTIVE JOHN NETTO, ET AL.,                          :
     Defendants.                                       :

                          RULING ON DEFENDANTS’ MOTIONS FOR
                          SUMMARY JUDGMENT [ECF #66, ECF #67]

Preliminary Statement

        The plaintiff, Davon Miller (“Miller”), brings this civil rights action against several

officers with the Derby Police Department, Detectives John Netto and Edward Sullivan, and

Patrol Officer Madura (the Derby Defendants”), as well as several officers with the Ansonia

Police Department, Detective Steve Adcox and Officers McMahon and Guillet (the Ansonia

Defendants”). He claims that the defendants used excessive force during his arrest and subjected

him to unconstitutional conditions of confinement while he was detained at the Derby police

station in September 2015. On April 6, 2018, Miller filed an amended complaint, which is the

operative complaint. See ECF No. 38.1 The Derby Defendants and the Ansonia Defendants filed

separate motions for summary judgment. Because the motions raise overlapping issues, the

Court issues a single memorandum of decision. For the reasons set forth below, the

Derby Defendants’ Motion for Summary Judgment is GRANTED. The Ansonia Defendants’

Motion for Summary Judgment is GRANTED.


        1The amended complaint erroneously lists Officer Madura as an employee of the Ansonia Police
Department. There is no question that Officer Madura works for the Derby Police Department. See Madura Aff.,
ECF No. 66-3. The court assumes this was a Scribner’s error on Miller’s part.
Standard of Review

       The party seeking summary judgment bears the burden of demonstrating “that there is no

genuine dispute as to any material fact and [that it] is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under the

governing law,” and is “genuine” if “a reasonable jury could return a verdict for the nonmoving

party” based on it. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving

party may satisfy its burden “by showing – that is pointing out to the district court – that there is

an absence of evidence to support the nonmoving party’s case.” PepsiCo, Inc. v. Coca-Cola Co.,

315 F.3d 101, 105 (2d Cir. 2002) (per curium) (internal quotations and citations omitted).

       If a motion for summary judgment is supported by documentary evidence and sworn

affidavits and “demonstrates the absence of a genuine issue of material fact,” the nonmoving

party must do more than vaguely assert the existence of some unspecified disputed material facts

or “rely on conclusory allegations or unsubstantiated speculation.” Robinson v. Concentra

Health Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation omitted). The party opposing the

motion for summary judgment “must come forward with specific evidence demonstrating the

existence of a genuine dispute of material fact.” Id.

       In reviewing the record, the court must “construe the evidence in the light most favorable

to the non-moving party and to draw all reasonable inferences in its favor.” Gary Friedrich

Enters., L.L.C. v. Marvel Characters, Inc., 716 F.3d 302, 312 (2d Cir. 2013) (citation omitted).

The court may not, however, “make credibility determinations or weigh the evidence. . . .

[because] [c]redibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge.” Proctor v.


                                                  2
LeClaire, 846 F.3d 597, 607–08 (2d Cir. 2017) (internal quotation marks and citations omitted).

If there is any evidence in the record from which a reasonable factual inference could be drawn

in favor of the opposing party on the issue on which summary judgment is sought, however,

summary judgment is improper. See Security Ins. Co. of Hartford v. Old Dominion Freight Line

Inc., 391 F.3d 77, 83 (2d Cir. 2004).

       The court reads a pro se party’s papers liberally and interprets them “to raise the

strongest arguments that they suggest.” Willey v. Kirkpatrick, 801 F.3d 51, 62 (2d Cir. 2015)

(internal quotation marks and citation omitted). Despite this liberal interpretation, however,

allegations unsupported by admissible evidence “do not create a material issue of fact” and

cannot overcome a properly supported motion for summary judgment. Weinstock v. Columbia

Univ., 224 F.3d 33, 41 (2d Cir. 2000).

Plaintiff’s Verified Allegations

       The court begins by summarizing the allegations of the verified amended complaint.

Miller asserts that on September 2, 2015, defendants Sullivan, Netto, Guillet, McMahon and

Madura “slammed me in a big puddle of water tearing my clothes off and my shoes without my

permission.” While at the Derby Police station, he claims he was “placed in a holding cell at

approx. 7:10 a.m.” with no shoes or shirt and that his socks were wet. He claims officers turned

the air conditioning up until such time as they brought him to be interviewed at approximately

11:32 a.m. Following this interview, Miller asserts that defendants Sullivan and Adcox “sent me

back to a holding cell with no clothes, soak[ing] wet … treating me like a[n] animal. I got sick

and proceeded to vomit on myself.” Finally, Miller assets that “Detectives left me in my own




                                                 3
vomit and refused me a phone call and medical attention until 11:30 p.m. I couldn’t take it no

more and cooperated with detectives.”2

Facts3

         As of September 2, 2015, Stephen Adcox was employed as a detective in the Ansonia

Police Department and Barry McMahon and Michael Guillet were employed as police officers in

the Ansonia Police Department. Ansonia Defs’ L.R. 56(a)1 ¶ 1. In the early morning hours of

September 2, 2015, in the area of Sunset Drive in Derby, Miller fled from members of the

Ansonia, Derby and Milford Police Departments. Id. ¶ 5. Ansonia Police Officers Guillet and

McMahon assisted these officers in pursuing Miller because Miller was a suspect in multiple

residential burglaries in Derby, one of which had occurred earlier that morning in Derby and

others which had occurred in Ansonia and Derby during the month of August 2015. Id. ¶ 9;

McMahon Aff. ¶ 4, Ex. B; Guillet Aff. ¶ 4, Ex. C.


         2    Miller filed a motion to suppress his statements given during the subsequent interview on the grounds
that his statement was coerced by the conditions in which he was held. The motion was denied and it is that Motion
that forms the basis of the Defendants’ collateral estoppel argument.
          3 These facts are taken from the Derby Defendants’ Local Rule 56(a)1 Statement (“Derby Defs’ L.R.
56(a)1”), [ECF No. 66-2]; Exhibits A-C, [ECF Nos. 66-3 through 66-5], filed in support of the Derby Defs’ L.R.
56(a)1 Statement; the Ansonia Defendants’ Local Rule 56(a)1 Statement (“Ansonia Defs’ L.R. 56(a)1”), [ECF No.
67-2]; and Exhibits A-N, [ECF Nos. 67-4 through 67-17], filed in support of the Ansonia Defs’ L.R. 56(a)1
Statement. Local Rule 56(a)2 requires the party opposing a motion for summary judgment to file a Local Rule
56(a)2 Statement which contains separately numbered paragraphs corresponding to the Local Rule 56(a)1 Statement
and indicates whether the opposing party admits or denies the facts set forth by the moving party. See Local Rule
56(a)2(i). Although Miller filed two memoranda in opposition to the motions for summary judgment, he has not
filed a Local Rule 56(a)2 Statement in opposition to either motion for summary judgment. See Joint Answer to
Summ. J., [ECF No. 81] at 3-10; Suppl. Mem. Opp’n Mot. Summ. J., [ECF No. 93]. Accordingly, the facts, which
are asserted in the Local Rule 56(a)1 Statements and that have evidentiary support, are deemed admitted. See Local
Rule 56(a)1 (“Each material fact set forth in the Local Rule 56(a) 1 Statement and supported by the evidence will be
deemed admitted (solely for purposes of the motion) unless controverted by the Local Rule 56(a)2 Statement
required to be filed and served by the opposing party in accordance with this Local Rule. . . .”). Because the
operative amended complaint includes a signed and dated verification page stating that the contents are true under
penalty of perjury, the court also considers the allegations asserted in it that are based on the plaintiff’s personal
knowledge and about which the plaintiff is competent to testify. See Patterson v. County of Oneida, 375 F.2d 206,
219 (2d Cir. 2004) (“[A] verified pleading ... has the effect of an affidavit and may be relied upon to oppose
summary judgment.”).

                                                          4
       Officer Guillet caught up to Miller on Sunset Drive, ordered him to get down on the

ground, grabbed his arm and physically moved him to the ground. Guillet Aff. ¶ 5. Once Miller

was on the ground, Officer Guillet secured his arms/hands behind his back in handcuffs, with the

assistance of another Ansonia police officer. Id. ¶ 6. Miller was wearing a sweater at some point

before Officer Guillet apprehended him but lost the sweater as he was being pursued. Ansonia

Defs’ L.R. 56(a)1 ¶ 7. Thus, at the time of his arrest, Miller did not have a shirt on. Id. ¶ 6.

       Officer McMahon did not apprehend, handcuff or make physical contact with Miller.

McMahaon Aff. ¶ 5. Officer McMahon did observe Miller after Officer Guillet had detained

him in handcuffs on Sunset Drive. Id. Neither Officer Guillet, nor Officer McMahon observed a

puddle or body of water in the area where Miller was apprehended. Ansonia Defs’ L.R. 56(a)1 ¶

9. When Officer McMahon left the scene, Miller was sitting on a curb in handcuffs. McMahaon

Aff. ¶ 10. Officer McMahon did not go to the Derby Police Department or see Miller again at

any time that day. Id.

       Officer Guillet was not involved in transporting Miller to the Derby Police Department

and had no further contact with Miller that day. Guillet Aff. ¶¶ 11-12. Ansonia Detective Adcox

was not on duty or present at the time of Miller’s apprehension, arrest or transport to the Derby

police station. Ansonia Defs’ L.R. 56(a)1 ¶ 21; Adcox Aff. ¶ 3, Ex. A.

       The Derby Defendants were not involved in or present for the arrest or apprehension of

Miller on September 2, 2015. Derby Defs’ L.R. 56(a)1 ¶ 1. Derby Police Officer Madura

transported Miller to the Derby Police Department after Miller had been placed under arrest.

Madura Aff. ¶ 2, Ex. A, ECF No. 66-3. After Miller arrived at the police department, Officer

Madura had no further contact with him. Id. ¶ 4.


                                                  5
        The Derby Defendants did not make the temperature in the holding cell area at Derby

police station colder when Miller was confined in that area on September 2, 2015. Derby Defs’

L.R. 56(a)1 ¶ 2. Nor do they have any knowledge that any other individual attempted to make

the holding cell area colder on that date. Id. The Derby Defendants have no knowledge of

Miller vomiting or requesting medical assistance during his confinement at the Derby police

station in September 2015. Id. ¶ 3. Derby Police Detectives Netto and Sullivan interviewed

Miller at the Derby police station at approximately 11:30 a.m. on September 2, 2015. Id. ¶ 4.

During that interview, Miller received a shirt. Id.

        At Miller’s request, Derby Detectives Netto and Sullivan began a second interview at the

Derby Police Department at approximately 11:00 p.m. on September 2, 2015. Ansonia Defs’

L.R. 56(a)1 ¶ 18; Ex. E, DVD, Second Interview. Miller requested that his mother be present for

that interview, Id. ¶ 17, so Detectives Netto and Sullivan waited with Miller until his mother

arrived. Id. ¶19. After Miller’s mother’s arrival at approximately 11:46 p.m., Ansonia Police

Detective Adcox entered the interview room. Id. ¶ 20.

        The interview continued until approximately 1:42 a.m. on September 3, 2015. Id. ¶ 22.

Miller was wearing a short-sleeved shirt during the interview and did not complain about the

temperature, that he had vomited or felt sick or that he required medical attention. Id. ¶¶ 24-25.

        Derby and Ansonia police officials arrested and charged Miller with multiple counts of

burglary in separate criminal cases. See Exs. J-M (Arrest Warrants & Ansonia Police Incident

Reports); State v. Miller, AAN-CR15-0152936-T; AAN-CR15-0090698-T; AAN-CR15-

0090694-T.4 On July 11, 2017, Miller pleaded guilty to one count of burglary in the first degree


        4
            The State of Connecticut Judicial Branch website reflects that on September 2, 2015, Derby police
officers arrested Miller for a burglary committed earlier that day and on November 17, 2015, Ansonia police officers
                                                         6
in violation of Connecticut General Statutes § 53a-101(a)(3) in each of three cases and on

November 3, 2017, a judge sentenced Miller to a twenty-year term of imprisonment, execution

suspended after five years and followed by three years of probation in each case. Ansonia Defs’

L.R. 56(a)1 ¶ 33; Ex. I (Plea Canvass); State v. Miller, AAN-CR15-0152936-T; AAN-CR15-

0090698-T; AAN-CR15-0090694-T.

Discussion

        In seeking summary judgment, the Derby Defendants assert that they were not present or

involved in Miller’s apprehension or arrest; collateral estoppel bars the claims pertaining to the

conditions of confinement at the Derby police station, and they did not violate Miller’s

constitutional rights in connection with the conditions of confinement while he was at the Derby

police station. Similarly, the Ansonia Defendants assert that they were either not present for or

involved in Miller’s arrest, or if they were, they did not use excessive force during and in the

course of the same; collateral estoppel bars the conditions of confinement claims; they were not

responsible for the conditions of confinement at the Derby police station; they were not

deliberately indifferent to his health and well-being, and they are entitled to qualified immunity

because their conduct was objectively reasonable.

        Excessive Force

        “‘The Fourth Amendment prohibits the use of excessive force in making an arrest, and

whether the force used is excessive is to be analyzed under that Amendment's ‘reasonableness

standard.’” Outlaw v. City of Hartford, 884 F.3d 351, 366 (2d Cir.2018) (quoting Brown v. City



arrested Miller for burglaries committed on August 6, 2015 and August 12, 2015. This information may be found
at: http://www.jud.ct.gov/jud2.htm under Superior Court Case Look-up; Criminal/Motor Vehicle; Convictions - by
Docket Number using AAN-CR15-0152936-T; AAN-CR15-0090698-T; AAN-CR15-0090694-T KNL-CR12-
0119499-T (Last visited on Sept. 19, 2019).
                                                       7
of New York, 798 F.3d 94, 100 (2d Cir. 2015)). “The ‘proper application’ of this standard

‘requires careful attention to the facts and circumstances of each particular case, including the

severity of the crime at issue, whether the suspect poses an immediate threat to the safety of the

officers or others, and whether he is actively resisting arrest or attempting to evade arrest by

flight.’” Id. (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)). The issue of reasonableness

necessarily includes consideration of the reality that law enforcement officers are often forced to

make quick decisions under stressful and rapidly evolving circumstances. Graham, 490 U.S. at

396-97. Thus, whether “a particular use of force” was reasonable “must be judged from the

perspective of a reasonable officer on the scene, rather than with the 20/20 vision of

hindsight.” Brown, 798 F.3d at 100-01.

       Miller alleges that Derby Police Detectives Netto and Sullivan, Derby Police Officer

Madura and Ansonia Police Officers McMahon and Guillet slammed him into a puddle at the

time of his arrest. On this issue, Detectives Netto and Sullivan and Officer Madura filed

affidavits stating that they were not involved in or present for Miller’s apprehension or arrest on

September 2, 2015. See Derby Defs.’ L.R. 56(a)1 ¶ 1, Exs. A-C, Madura, Netto & Sullivan Affs.

¶¶ 2. Officer McMahon has filed an affidavit indicating that he was present at the scene of

Miller’s arrest but did not participate in apprehending him or handcuffing him and did not make

any physical contact with him. See Ansonia Defs.’ L.R. 56(a)1, Ex. A, McMahon Aff. ¶ 5. In

his deposition, Miller was unable to identify the officers and detectives allegedly involved in the

force used against him at the time of his arrest and conceded that the police incident reports

accurately reflected which officers and detectives were involved in his apprehension and arrest.

See Ansonia Defs.’ L.R. 56(a)1 ¶ 3; Ex. D, Miller Dep. Tr. 16:20-18:13; 47:21-48:15. Miller has


                                                  8
provided no evidence to contradict the affidavits of Netto, Sullivan, Madura or McMahon.

       Accordingly, these defendants have met their burden of establishing the absence of a

genuine issue of material fact as to whether Detective Netto, Detective Sullivan, Officer Madura

and Officer McMahon used excessive force against Miller during his apprehension and arrest.

       Ansonia Police Officer Guillet avers that he pursued Miller in the area of Sunset Avenue

in Derby, caught up to him; ordered him to lay on the ground; grabbed his arm and brought him

to the ground, and then placed him in handcuffs. See id., Ex. C, Guillet Aff. ¶¶ 4-5. Officer

Guillet did not strike or inflict injury on Miller. Id. ¶ 5. Guillet did not see a puddle in the area

where he brought Miller to the ground. Id. ¶ 7. Officer McMahon also avers that he did not

observe the use of force by any officer against Miller during his arrest or during the time that he

was detained at the scene of his arrest. Neither did Officer McMahon notice a puddle in the area

where Miller was apprehended and detained. See id., Ex. A, McMahon Aff. ¶¶ 7-8.

       Miller testified at his deposition that after he was handcuffed, he sat in a puddle for at

most fifteen minutes. See id., Ex. D, Miller Dep. Tr. 23:21-24:2. In a police incident report

filed on September 21, 2015, Detective Sullivan related that after Miller’s apprehension and

placement in handcuffs by Officer Guillet, Miller did not have on a shirt and his sneakers and

sweatpants were soaking wet. See Miller Mem. Opp’n Mots. Summ. J., ECF No. 81, at 37

(Sullivan Suppl. Incident Report dated Sept. 21, 2015).

       Miller does not dispute that he was running from police officers on September 2, 2015.

Nor has Miller submitted any evidence to contradict Officer Guillet’s affidavit in which he states

that when he caught up to Miller, he ordered Miller to stop and lay on the ground. There are no

allegations or evidence that Miller suffered any physical injuries as a result of the force used by


                                                  9
Guillet in apprehending him and applying handcuffs to his wrists. The court concludes that no

reasonable juror could find it objectively unreasonable for Officer Guillet to have grabbed Miller

by the arm to bring to the ground and to handcuff him given that Officer Guillet was aware that

Miller was a suspect in multiple burglaries and he did not respond to Guillet’s order to stop

running and to lay on the ground. And even if there was a puddle or it was wet in the area in

which Miller was brought to the ground, that fact in and of itself does not suggest the use of

unreasonable force by Officer Guillet. Accordingly, both motions for summary judgment with

respect to the excessive force claim is granted.

       Seizure of Sneakers

       The complaint also includes an allegation that at the time of his arrest on September 2,

2015, Detectives Netto and Sullivan and Officers Guillet, Madura and McMahon removed and

confiscated his sneakers without his permission. Liberally construed, this allegation appears to

state a claim for an unlawful seizure in violation of Miller’s Fourth Amendment rights. Miller

does not really press this claim and the defendants do not specifically address this claim.

Notwithstanding, the Court concludes that summary judgment is appropriate to the extent such a

claim is asserted by Miller.

       Incident to a lawful arrest, a full search of the person arrested may be conducted without

a warrant. See United States v. Robinson, 414 U.S. 218, 235 (1973) (“It is the fact of the lawful

arrest which establishes the authority to search, and we hold that in the case of a lawful custodial

arrest a full search of the person is not only an exception to the warrant requirement of the Fourth

Amendment, but is also a ‘reasonable’ search under that Amendment.”). Accordingly, a police

officer is entitled to inspect the possessions of the arrestee, including the person’s clothing, and if


                                                   10
the inspection reveals items of evidentiary value, the officer may seize the items as

“instrumentalities . . . probative of criminal conduct.” Id. at 236; see also United States v.

Edwards, 415 U.S. 800, 806, 94 S. Ct. 1234, 1238, 39 L. Ed. 2d 771 (1974) (“When it became

apparent that the articles of clothing were evidence of the crime for which Edwards was being

held, the police were entitled to take, examine, and preserve them for use as evidence, just as

they are normally permitted to seize evidence of crime when it is lawfully encountered.”)

(citations omitted).

       Here, incident reports completed by Detectives Netto and Sullivan on September 2, 2015,

indicate that Miller’s sneakers were seized as evidence to determine whether footprints at the

scene of one of the attempted burglaries matched the tread on the soles of Miller’s sneakers. See

Ansonia Defs’ L.R. 56(a)1, Ex. H, Netto Incident Report dated Sept. 2, 2015; Miller Mem.

Opp’n Mots. Summ. J., ECF No. 81, at 25, 28 (Netto Incident Report dated Sept. 2, 2015;

Sullivan Suppl. Incident Report dated Sept. 21, 2015). In addition, during Miller’s first

interview, Netto informed Miller that his sneakers had been seized for evidentiary purposes. See

Ansonia Defs’ L.R. 56(a)1, Ex. E, DVD, First Interview, Sept. 2, 2015 at 16:58-17:04. Miller

has submitted no evidence to contradict this evidence. Thus, the seizure of Miller’s sneakers,

even without his permission, was not unreasonable under the Fourth Amendment. Summary

judgment is granted as to any Fourth Amendment claim based upon this seizure, to the extent

asserted.

       Conditions of Confinement

       Miller alleges that an officer placed him in a holding cell at the Derby police station at

approximately 7:10 a.m. on September 2, 2015. He contends that his pants and socks were wet,


                                                 11
he had no shoes or a shirt and that it was cold because the defendants had turned the air

conditioning up. Miller remained in the holding cell until approximately 11:30 a.m. when an

officer brought him to a room in the station to be interviewed. Miller claims that after a short

interview, he was returned to the holding cell without a shirt or shoes. At some point during his

confinement in the holding cell before he returned to the interview room, Miller vomited. At

approximately 11:30 p.m., Detectives Adcox and Netto interviewed Miller again.

        In Darnell v. Pineiro, 849 F.3d 17 (2d Cir. 2017), the Second Circuit considered the

Fourteenth Amendment due process claims of twenty individuals who had been arrested and

“subjected to appalling conditions of confinement while held pre-arraignment at Brooklyn

Central Booking.”5 Id. at 21. The court held that to state a claim for allegedly unconstitutional

conditions of confinement under the Fourteenth Amendment, a detainee must meet two prongs.

Id. at 29. First, a detainee must allege that objectively “the conditions, either alone or in

combination, pose[d] an unreasonable risk of serious damage to his health . . . which includes the

risk of serious damage to physical and mental soundness.” Id. at 30 (internal quotation marks and

citations omitted). Under this prong, a prisoner may not be deprived of basic human needs such

as “food, clothing, shelter, medical care, or reasonable safety.” Id. (citation omitted).

        Under the second prong, also called the “mens rea” prong, a detainee must assert either

that the prison official “acted intentionally to impose the alleged condition, or recklessly failed to


5
  The Court recognizes that there is an arguably unanswered question in this Circuit as to whether post-arrest but
pre-arraignment conditions of confinement claims should be analyzed under the Fourteenth Amendment or the
Fourth Amendment. The Second Circuit, in Darnell, did not address the distinction between pre-trial detainees and
pre-arraignment detainees but several courts have and have determined that prior to arraignment, an arrestee’s
claims should be analyzed under the Fourth Amendment. See, Order Adopting Recommended Ruling, Conquistador
v. Meriden, 3:18-cv-00685-KAD (D. Conn. Sept. 5, 2019) (ECF No. 83). Recommended Ruling at 26-31,
Conquistador v. Meriden, 3:18-cv-00685-KAD (D. Conn. Aug. 13, 2019) (ECF No. 77). The parties did not raise
this issue and they briefed the claims under the standards applicable to Fourteenth Amendment. Accordingly, the
Court analyzes the claims under these standards.
                                                       12
act with reasonable care to mitigate the risk that the condition posed to [him or her] even though

the [prison]-official knew, or should have known, that the condition posed an excessive risk to

health or safety.” Id. at 35. Negligent conduct by prison of police officials, however, does not

meet the mens rea prong of the Fourteenth Amendment standard. See id. at 36 (“A detainee

must prove that an official acted intentionally or recklessly, and not merely negligently.”)

               Medical Needs

       Miller claims Detectives Sullivan and Adcox left him in the holding cell after the first

interview “in [his] own vomit” and refused to provide him with medical attention.

       A sufficiently serious need or medical condition as one that is urgent and “may result in

degeneration or extreme [or chronic] pain.” Chance v. Armstrong, 143 F.3d 698 702 (2d Cir.

1998). Even if Miller vomited as alleged in the twelve-hour period that he was confined in the

holding cell between the first and second interviews, this does not constitute a sufficiently

serious medical condition or an excessive risk of harm to Miller’s health. See Tafari v.

Weinstock, No. 07CV0693, 2010 WL 3420424, at *7 (W.D.N.Y. Aug. 27, 2010) (symptoms of

constipation, vomiting and stomach pain did not meet objective component of Eighth

Amendment standard because they were not sufficiently serious); Ross v. McGinnis, 2004 WL

1125177, at *10 (W.D.N.Y. Mar. 29, 2004) (holding that complaints of abdominal

pain, vomiting, heartburn, constipation, and extreme body heat do not constitute

a serious medical need). Thus, the allegations, even if proven, do not meet the objective

component of the Fourteenth Amendment standard and summary judgment on this claim is

appropriate for this reason.

       But even if this alleged medical condition constituted a serious risk of harm to his health,


                                                 13
there is no evidence to even suggest that Detectives Adcox, Sullivan or Netto acted in a

deliberately indifferent or unreasonable manner in response to Miller’s condition. The

undisputed evidence submitted by both the Derby and the Ansonia Defendants reflects that

Ansonia Police Detective Adcox was not present during the first interview of Miller and that he

did not enter the interview room for the second interview of Miller until approximately 11:46

p.m. on September 2, 2015. See Ansonia Defs’ L.R. 56(a)1; Ex. E, DVD, First and Second

Interviews, Sept. 2, 2015 – September 3, 2015. Detective Adcox avers that at no time during his

presence at the second interview did Miller vomit, appear ill, complain of illness or injury or

request medical treatment. See Ansonia Defs’ L.R. 56(a)1, Ex. A, Adcox Aff. ¶ 7. Detectives

Netto and Sullivan, who were present for Miller’s first and the second interviews, filed affidavits

stating therein that they were not aware that Miller had vomited at any time during his

confinement in the Derby police station or that he requested or required medical treatment for

any medical symptoms or conditions. See Derby Defs.’ L.R. 56(a)1 ¶ 1, Exs. B, C, Netto &

Sullivan Affs. ¶¶ 5. Additionally, and significantly, the video recording of the second interview

reflects no mention by Miller of having vomited or any requests for assistance or evaluation of

any medical conditions or symptoms. See Ansonia Defs’ L.R. 56(a)1; Ex. E, DVD, Second

Interview, Sept. 2, 2015 – 11:02 p.m. to Sept. 3, 2015 at 0:00:35-2:40:30.

       Miller has not presented evidence which contradicts these affidavits or the videotape of

his second interview. Accordingly, Detectives Netto, Sullivan and Adcox have met their burden

of demonstrating the absence of a genuine issue of material fact with respect to the mens rea

prong of the analysis. Miller has not come forward with evidence to create such an issue. Both

motions for summary judgment are granted as to the Fourteenth Amendment, deliberate


                                                14
indifference to medical needs claim against Detectives Netto, Sullivan and Adcox.

       Cold Temperatures and Lack of Clothing

       Miller also asserts that the cold temperatures in the holding cell, coupled with his lack of

clothing and wet clothing violated the Fourteenth Amendment. In response, the Derby

Defendants and the Ansonia Defendants assert that they did not expose Miller to cold

temperatures or deprive him of the basic human need for clothing during the relatively short time

periods that he was confined in the holding cell and/or the interview room at the station.

Exposure to cold temperatures for a prolonged period constitutes the deprivation of a basic

human need for warmth. See Gaston v. Coughlin, 249 F.3d 156, 165 (2d Cir. 2001) (finding that

inmate was exposed to “temperatures near or well below freezing for a five-month period” where

windows in cell block were broken); Corselli v. Coughlin, 842 F.2d 23, 27 (2d Cir. 1988)

(inmate was exposed to “bitterly cold temperatures for approximately three months ... when the

large window frames in his cell block were empty”); Wright v. McMann, 387 F.2d 519, 521-22

(2d Cir. 1967) (inmate was kept in “strip” solitary confinement cell for periods of thirty-three

and twenty days, without clothing other than underwear, and where the windows were opened to

“subfreezing” temperatures at night). Unlike the nature of the exposure to extreme temperatures

in these cases, Miller alleges that he was exposed to cold temperatures due to increased air

conditioning in the cell block. He also relies upon the claim that he was without a shirt and shoes

and that his socks and pants were wet during his detention from 7:10 a.m. on September 2, 2015

when he arrived at the Derby police station until the end of the second interview on September 3,

2105 at 1:42 a.m.

                       Officers Guillet and McMahon


                                                15
       Officers Guillet and McMahon filed affidavits stating that they did not enter the Derby

police station on September 2, 2015. See Ansonia Defs’ L.R. 56(a)1, Exs. B, C, McMahon Aff.

¶ 10; Guillet Aff. ¶ 12. Miller has offered no evidence to contradict these affidavits. Thus,

Officers Guillet and McMahon have demonstrated the absence of a genuine issue of material fact

as to their awareness of or involvement in any conditions to which Miller was exposed during his

confinement at the Derby police station on September 2, and 3, 2105. The Ansonia Defendants’

motion for summary judgment is granted as to this Fourteenth Amendment conditions of

confinement claim against Officers Guillet and McMahon.

                       Detectives Adcox, Netto, Sullivan and Officer Madura

       It is undisputed that Miller did not have a shirt on when he was arrested and that he did

not have shoes or a shirt on, but was wearing pants and socks, as of the beginning of the first

interview at 11:30 a.m. at the Derby police station. The videotape of the first interview reflects

that as soon as Miller entered the interview room without his shirt on, Detective Netto offered to

turn down the air conditioning. See Ansonia Defs’ L.R. 56(a)1, Ex. E, DVD, First Interview,

Sept. 2, 2015 at 1:40. When Miller complained that he was cold and his socks were wet,

Detective Netto asked another police official to get Miller a shirt and a blanket. Id. at 3:35-4:00.

Approximately four minutes after Miller entered the interview room, an individual brought

Miller a short-sleeved shirt which Miller put on. Id. at 5:54. Miller was wearing the shirt when

he left the interview room approximately twelve minutes later. Id. 17:24. After the interview,

Detective Sullivan returned Miller to the holding cell. During the second interview, which began

approximately twelve hours later and lasted almost three hours, Miller was wearing the same

short-sleeved shirt, pants and socks. See id., Ex. E, DVD, Second Interview, Sept. 2, - 3, 2015


                                                 16
at 0:00:35-2:40:30.

       Miller has presented no evidence to demonstrate that the cold temperature and lack of

shoes and a shirt for the approximately four-hour time period that he was in a holding cell before

the first interview, or the cold temperature during the approximately twelve-hour period between

the first and second interviews, posed a serious risk of harm to his health. Even if the court

considers the entire time period from Miller’s arrival at the station and placement in the holding

cell through the end of the second interview, Miller was exposed to cold temperatures for at

most, nineteen hours. These conditions were not sufficiently severe or prolonged to meet the

objective prong of the Fourteenth Amendment standard. See e.g. Stevens v. City of N.Y., No. 10

Civ. 5455(PGG), 2011 WL 3251501, at *3 (S.D.N.Y. July 22, 2011) (holding pre-trial detainee

housed in a cell with a broken window covered by a garbage bag during cold and rainy weather

for as many as four days did not allege a Fourteenth Amendment violation); Borges v.

McGinnis, No. 03–CV–6375 CJS, 2007 WL 1232227, at *6 (W.D.N.Y. Apr. 26, 2007) (keeping

inmate, clothed only in paper gown and slippers, with a thin mattress pad and no blanket, in a

room with an open window that reduced the temperature to approximately 50 degrees, for three

days, not sufficient to satisfy objective prong of Eighth Amendment violation); Smith v.

Burge, No. 9:03–CV–0955 (LEK/GHL), 2006 WL 2805242, at *7 (N.D.N.Y. Sept. 28, 2006)

(finding no Eighth Amendment violation when “at most, Plaintiff was deprived of various

property (except for a T-shirt and underwear) for less than one day while confined to a cell that

was ‘cold’ or ‘very cold’ due to some gallery windows being open in late-March”). In addition,

Miller alleges only that his exposure to the cold temperature without a shirt or shoes caused him

to vomit while he was held. As indicated above, this allegation is not sufficiently severe to


                                                17
constitute a serious deprivation to his health. Thus, Miller has not demonstrated that cold

conditions at the Derby police station posed a substantial or excessive risk of serious harm to his

health.

          The defendants also argue that Miller has not met the mens rea prong of the Fourteenth

Amendment standard. Officer Madura filed an affidavit stating that he did not have any contact

with Miller after he transported him to the station, did not interview Miller at the station or do

anything to make the room temperature in the holding cell or interview room at the station

colder. See Derby Defs.’ L.R. 56(a)1 ¶ 1, Ex. A, Madura Aff. ¶¶ 2, 4-5. Miller has introduced

no evidence to contradict this affidavit.

          Miller does not allege or provide evidence to demonstrate that he made either Netto or

Sullivan aware of the conditions in the holding cell at any time prior to his first interview.

Detectives Netto and Sullivan aver that they did not turn the air conditioning up or do anything

else to make the holding cell area colder during Miller’s confinement at the Derby police station

on September 2, and 3, 2015. See id., Exs. B, C, Netto & Sullivan Affs. ¶¶ 4. Additionally, the

video footage reflects that in response to Miller’s complaints that he was cold during the first

interview, Detective Netto secured a shirt for Miller and turned the air conditioning down. See

Ansonia Defs’ L.R. 56(a)1, Ex. E, DVD, First Interview, Sept. 2, 2015 at 1:40-5:54. Miller was

wearing the shirt when he returned to the holding cell after the first interview. See id. at 17:16-

17:24.

          Detective Adcox avers that he was only present at the Derby police station during part of

the second interview of Miller from until 11:46 p.m. on September 2, 2018 to approximately

1:42 a.m. on September 3, 2015. Ansonia Defs’ L.R. 56(a)1 ¶ 21; Ex. A, Adcox Aff. ¶ 4; Ex. E,


                                                  18
Second Interview, Sept. 2, 2015 – 11:02 p.m. to Sept. 3, 2015 at 0:44:50–2:40:30. During the

second interview, he observed that Miller was wearing a shirt and pants and that Miller did not

make any complaints about illness or injury. See id., Ex. A, Adcox Aff. ¶¶ 6-7. At no time

during his presence at the Derby police station on September 2, and 3, 2015 did Detective Adcox

adjust the air conditioning in the interview room or observe anyone else adjust the air

conditioning. See id. ¶ 10.

         The videotape of the second interview reflects that Miller was wearing a short-sleeved

shirt, pants and socks and did not mention that he was cold or complain about the temperature in

the holding cell or the interview room. See id., Ex. E, DVD, Second Interview, Sept. 2, - 3, 2015

at 0:00:35-2:40:30. As Miller was leaving the room after the interview, he can be heard asking

Detective Netto to get him a sweater and stating that he can’t feel his body. Id. at 2:40:30-

2:40:43. Detective Netto responds that he has turned the air conditioning down and will try to get

Miller a sweater. Id.

         In light of this evidence, Detectives Netto, Sullivan and Adcox and Officer Madura have

met their burden of demonstrating the absence of a genuine issue of material fact as to the mens

rea prong of this Fourteenth Amendment claim. Miller has not come forward with evidence to

create such an issue. Both motions for summary judgment are granted as to this Fourteenth

Amendment conditions of confinement claim as well.

Conclusion6

         The Derby Defendants’ Motion for Summary Judgment, [ECF No. 66] and the Ansonia


6
  As the Court has granted summary judgment in favor of all defendants for the reasons set forth above, the Court
need not reach the question of whether Miller’s claims are barred by the doctrine of collateral estoppel or whether
the defendants are entitled to qualified immunity.

                                                         19
Defendants’ Motion for Summary Judgment, [ECF No. 67], are GRANTED. The Clerk is

directed to enter judgment for the defendants and close this case.

       SO ORDERED at Bridgeport, Connecticut, this 24th day of September, 2019.

                                                     ___/s/_________________________
                                                     Kari A. Dooley
                                                     United States District Judge




                                                20
